11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


In re Ervin D. Willcoxson,                   * Original Mandamus Proceeding

No. 11-15-00260-CR                           * November 19, 2015

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)


      This court has considered Relator’s petition for writ of mandamus and
concludes that the petition for writ of mandamus should be conditionally granted in
part and denied in part. Therefore, in accordance with this court’s opinion, we
conditionally grant Relator’s petition for writ of mandamus to the extent that we
order the Honorable Brooks H. Hagler to rule on Relator’s August 18, 2015 writ, and
we deny all other relief requested. The writ of mandamus will issue only if
Judge Hagler fails to act by December 18, 2015.